 1 Alexandra H. Moss (SBN 302641)
   alex@eff.org
 2 ELECTRONIC FRONTIER FOUNDATION
 3 815 Eddy Street
   San Francisco, CA 94109
 4 Tel.: (415) 436-9333
   Fax.: (415) 436-9993
 5
   Attorneys for Intervenor
 6 ELECTRONIC FRONTIER FOUNDATION
 7
 8                             UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10                                  SAN FRANCISCO DIVISION

11
12 UNILOC USA, INC. and UNILOC               )   Case No.: 3:18-cv-00360 (WHA)
   LUXEMBOURG, S.A.,                         )             3:18-cv-00363 (WHA)
13                                           )             3:18-cv-00365 (WHA)
14                        Plaintiffs,        )             3:18-cv-00572 (WHA)
                                             )
15        v.                                 )   NOTICE OF MOTION AND SECOND
                                             )   MOTION OF ELECTRONIC FRONTIER
16 APPLE INC.,                               )   FOUNDATION TO INTERVENE FOR
                                             )   LIMITED PURPOSE OF OPPOSING
17
                          Defendant.         )   UNILOC’S MOTION FOR
18                                           )   RECONSIDERATION OF THE COURT’S
                                             )   JANUARY 17, 2019 ORDER DENYING
19                                           )   UNILOC’S ADMINISTRATIVE
                                             )   MOTIONS TO FILE UNDER SEAL
20                                           )
                                             )   Date: April 18, 2019
21
                                             )   Time: 8:00 AM
22                                           )   Courtroom 12, 19th Floor
                                             )   Honorable William Alsup
23
24
25
26
27
28

     NOTICE OF MOTION AND SECOND MOTION OF ELECTRONIC FRONTIER FOUNDATION TO INTERVENE FOR
         LIMITED PURPOSE OF OPPOSING UNILOC’S MOTION FOR RECONSIDERATION OF THE COURT’S
        JANUARY 17, 2019 ORDER DENYING UNILOC’S ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
 1
                                            NOTICE OF MOTION
 2
 3             PLEASE TAKE NOTICE that on April 18, 2019 at 8:00 AM in Courtroom 12, 19th Floor at the

 4 United States Courthouse at San Francisco, California, Proposed Intervenor, Electronic Frontier
 5 Foundation (“EFF”), will respectfully move pursuant to Federal Rule of Civil Procedure 24(b) to
 6 intervene in this case for the limited purpose of securing an order denying Plaintiffs’ Motion for
                                1
 7 Reconsideration (Doc. 168-1). Plaintiffs Uniloc USA, Inc. and Uniloc Luxembourg, S.A. (collectively
 8 “Uniloc”) oppose this motion. Defendant Apple, Inc. (“Apple”) informed EFF that it takes no position
 9 on EFF’s motion as the motion concerns material that Uniloc designated as confidential.
10
11
12
13
14
15

16
17
18
19

20
21
22
23
24
25
26
27   1
         Docket numbers correspond to the docket in case 3:18-cv-00360 (WHA).
28                                                      i
         Case Nos. 3:18-cv-00360- WHA, -       NOTICE OF MOTION
         00363-WHA, -00365-WHA, -00572-
         WHA
 1                                               MEMORANDUM

 2
     I.     INTRODUCTION
 3
            The Electronic Frontier Foundation (“EFF”) files this second motion to intervene for the purpose
 4
     of vindicating the public’s right to access court records. Uniloc asks this Court to reconsider its January
 5
     17, 2019 orders that, unless reconsidered, would give the public full access to pleadings filed in this
 6
     case. Although Uniloc seeks the sealing of less material than before, its motion for reconsideration still
 7
     asks this Court to seal records that should be available to the public.
 8
     II.    BACKGROUND
 9
            The resolution of this dispute between high-profile litigants will have significant implications
10
     beyond the parties. See EFF Motion to Intervene for Limited Purpose of Opposing Motions to Seal at 1-
11
     2 (Doc. 152) (“First EFF Motion”). When Apple moved to dismiss for lack of standing, EFF attempted
12
     to read the motion to understand the issues before the Court and how the facts of this case might affect
13
     the development of standing law. But there was virtually nothing on the public record to read: the parties
14
     sealed at least two-thirds of Apple’s motion, including almost the entire argument section as well as all
15
     attached exhibits.
16
            EFF first contacted counsel for both parties on November 28, 2018 to explain that the redactions
17
     in this case were excessive and to request that pleadings be re-filed consistent with the public’s right of
18
     access. See Declaration of Alexandra H. Moss in Support of Second Motion of Electronic Frontier
19
     Foundation to Intervene ¶ 2, Ex. A (“Moss Decl.”). EFF explained that “it is clear that the redactions go
20
     well beyond what is permitted under the law” and asked the parties to revisit the redactions. Id. EFF then
21
     met and conferred with the parties repeatedly. Counsel for EFF and Uniloc met in person, with counsel
22
     for Apple participating telephonically, on December 12, 2018. See id. ¶ 3. At that time, Uniloc’s counsel
23
     agreed to review the pleadings to determine whether any redactions could be removed. After the
24
     meeting, EFF followed up on Uniloc’s offer to review its redactions in the hope that it would voluntary
25
     revise them and re-file. See id. ¶ 2, Ex. A. EFF only filed its first motion to intervene once it became
26
27
                                                           1
28 Case Nos. 3:18-cv-00360-WHA, -                SECOND MOTION OF ELECTRONIC FRONTIER FOUNDATION TO
     00363-WHA, -00365-WHA, -00572-             INTERVENE FOR NOTICE OF MOTION AND SECOND MOTION OF
     WHA                                    ELECTRONIC FRONTIER FOUNDATION TO INTERVENE FOR LIMITED
                                            PURPOSE OF OPPOSING UNILOC’S MOTION FOR RECONSIDERATION
                                               OF THE COURT’S JANUARY 17, 2019 ORDER DENYING UNILOC’S
                                                           ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
 1 clear that Uniloc was not going to re-file any documents before the hearing on Apple’s motion. See id. ¶
 2 2-5; First EFF Motion (Doc. 152).
 3          At the hearing, this Court addressed the excessive sealing of documents and information in the

 4 standing motion and attached exhibits, and on January 17, 2019, denied in full the parties’ administrative
 5 sealing motions. See Order re Administrative Motions to File Under Seal and Motion to Intervene
 6 (“Order re Administrative Motions”) (Doc. 159) (noting that Uniloc had even sought to redact
 7 quotations of Federal Circuit law). In another order, the Court ruled that the material be placed on the
 8 public docket in two weeks unless Uniloc sought appellate review. See Order re Sealing of Order on
 9 Motion to Dismiss and Motion to Join Party (Doc. 158). The Court granted EFF’s first motion to
10 intervene for the purpose of opposing any appeal but otherwise denied it. See Order re Administrative
11 Motions at 2 (Doc. 159).
12          After the Court’s January 17 orders, the parties and EFF met and conferred further regarding the

13 redactions and sealing in this case. Uniloc proposed filing a motion for reconsideration in this Court
14 seeking more limited redactions and sealing. See Moss Decl. ¶ 4, Ex. B. EFF agreed not to oppose
15 Uniloc’s motion for leave in the hope, again, that judicial intervention would not be necessary if the

16 request for sealing were proper. Unfortunately, the remaining redactions show that Uniloc is still asking
17 for more secrecy than it can justify under the compelling reasons standard.
18 III.     ARGUMENT

19          A.      EFF Should Be Permitted to Intervene for the Purpose of Opposing Uniloc’s Motion
                    for Reconsideration.
20
21          EFF files this second motion to intervene to ensure the public has access to court documents

22 relevant to Apple’s motion to dismiss (and thus Uniloc’s standing) that the Constitution and common
23 law require. This Court previously granted EFF’s motion to intervene for the purpose of opposing an
24 appeal by the parties to the Federal Circuit. See Order re Administrative Motions (Doc. 159). EFF does
25 not wish to unnecessarily multiply motion practice, but because its motion to intervene was otherwise
26 denied, it files this motion to ensure it has the requisite status as an intervenor to oppose Uniloc’s motion
27 to reconsider the Court’s order denying the administrative motions to seal.
                                                      2
28 Case Nos. 3:18-cv-00360-WHA, -             SECOND MOTION OF ELECTRONIC FRONTIER FOUNDATION TO
     00363-WHA, -00365-WHA, -00572-            INTERVENE FOR NOTICE OF MOTION AND SECOND MOTION OF
     WHA                                   ELECTRONIC FRONTIER FOUNDATION TO INTERVENE FOR LIMITED
                                           PURPOSE OF OPPOSING UNILOC’S MOTION FOR RECONSIDERATION
                                              OF THE COURT’S JANUARY 17, 2019 ORDER DENYING UNILOC’S
                                                          ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
 1          EFF has standing to assert the public’s right of access to courts. See First EFF Motion at 4-5

 2 (Doc. 152).2 Intervention under Rule 24(b) is an appropriate mechanism for seeking access to court
 3 records. See San Jose Mercury News, Inc. v. U.S. Dist. Ct., 187 F.3d 1096, 1100-01 (9th Cir. 1999). As

 4 an organization that gathers and disseminates information about the administration of the patent system,
 5 EFF’s interest in accessing these court records satisfies Rule 24(b)(1)(B)’s “claim or defense”
 6 requirement, which courts construe liberally. See id. at 1100. Moreover, since Apple is not disputing
 7 Uniloc’s contentions about the need for confidentiality, the parties are not representing the public’s
 8 interest in open court proceedings to the full extent of the Constitution and common law.
 9          B.      Uniloc Has Failed to Justify Continued Sealing of Court Documents Given the
                    Public’s Overwhelming Interest in Understanding the Legal Basis for its Standing in
10
                    this Case and Others.
11
            Although Uniloc has significantly reduced the amount of material it is asking this Court to seal,
12
     nothing Uniloc has submitted casts any doubt on the correctness of this Court’s ruling: all of the material
13
     submitted in support and opposition to Apple’s motion to dismiss should be available to the public. This
14
     is because Uniloc is still asking this Court to seal documents and information that should be public, and
15
     it has failed to establish “compelling reasons” to seal the contents and attached exhibits of a dispositive
16
     motion. Kamakana v. Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). As this Court recognized, the
17
     public’s interest in the court documents at issue here is especially great “given [how] the law has
18
     developed regarding standing issues, which turns on machinations such as those at issue in the instant
19
     actions.” Order re Administrative Motions at 2:4-6 (Doc 159).
20
            EFF did not oppose the request for leave in recognition of the possibility that reasons might exist
21
     to justify its contentions, but Uniloc has again failed to meet its burden. The supporting declaration
22
     consists of generalized assertions from counsel about the need for confidentiality instead of concrete
23
     explanations for how or why any competitive disadvantage (beyond reputational harm) might affect
24
25
26   2
    EFF does not repeat this argument on standing as the Court already acknowledged EFF’s standing by
27 granting  its original motion for the purpose of opposing any appeal.
                                                        3
28 Case Nos. 3:18-cv-00360-WHA, -               SECOND MOTION OF ELECTRONIC FRONTIER FOUNDATION TO
     00363-WHA, -00365-WHA, -00572-             INTERVENE FOR NOTICE OF MOTION AND SECOND MOTION OF
     WHA                                    ELECTRONIC FRONTIER FOUNDATION TO INTERVENE FOR LIMITED
                                            PURPOSE OF OPPOSING UNILOC’S MOTION FOR RECONSIDERATION
                                               OF THE COURT’S JANUARY 17, 2019 ORDER DENYING UNILOC’S
                                                           ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
 1 Uniloc’s business. Those generalizations fall far short of providing the compelling reasons Uniloc must
 2 establish to keep court documents secret.
 3          For example, Uniloc offers especially unpersuasive grounds for sealing a “Heads of Agreement”

 4 between Fortress and Craig S. Etchegoyen. In support of sealing, Uniloc simply claims that this is an
 5 “employment” agreement. See Plaintiff’s Notice and Motion for Reconsideration of the Court’s January
 6 17, 2019 Order (“Uniloc’s Motion for Reconsideration”) (Doc. 168-1); see also Declaration of Aaron
 7 Jacobs in Support of Uniloc’s Motion for Reconsideration ¶ 22 (Doc. 168-2) (“Jacobs Decl.”) (“The
 8 document defines Mr. Etchegoyen’s employment and obligations. It is therefore private as to him.”).
 9 Uniloc cites Rodman v. Safeway, Inc., No. 11-cv-03003, 2014 WL 12787874 (N.D. Cal. Aug. 22, 2014),
10 Uniloc’s Motion for Reconsideration at 13, in support of its sealing request, though that case does not
11 even discuss employment agreements. In any event, the relevant document is not a mere employment
12 agreement.
13           Although EFF cannot see the document, publicly available information suggests that it relates to

14 a complex business relationship between two sophisticated parties and includes provisions that bear
15 directly on the merits of Apple’s motion. See Redacted Version of Apple’s Reply Brief in Support of Its

16 Motion to Dismiss at 12 (Doc. 167-20) (“Apple Reply”). Uniloc admits that the document describes
17 “Mr. Etchegoyen’s responsibilities as the chief executive officer of several of the Uniloc entities.”
18 Uniloc’s Motion for Reconsideration at 13:16-17 (Doc. 168-1). Apple argued that this agreement
19 “requires Plaintiffs to use exactly the licensing structure they claimed to be terminating . . . and Plaintiffs

20 have produced no amendments to that earlier contract.” Apple Reply at 12. (citing the “Heads of
21 Agreement” at §§ 2.1–2.7). It therefore appears that the agreement could describe, among Mr.
22 Ethegoyen’s responsibilities, aspects of a licensing structure that is directly relevant to Uniloc’s right to
23 assert the patents-in-suit in this and other cases. To the extent the Court considers those terms in ruling
24 on the standing issue, they are also essential for the public to understand the development of the law.
25          Uniloc cannot withhold licensing provisions that bear on the merits of a dispositive motion,

26 simply by calling the court filing in which they appear an “employment” agreement. See Kamakana, 447
27
                                                          4
28 Case Nos. 3:18-cv-00360-WHA, -                SECOND MOTION OF ELECTRONIC FRONTIER FOUNDATION TO
     00363-WHA, -00365-WHA, -00572-             INTERVENE FOR NOTICE OF MOTION AND SECOND MOTION OF
     WHA                                    ELECTRONIC FRONTIER FOUNDATION TO INTERVENE FOR LIMITED
                                            PURPOSE OF OPPOSING UNILOC’S MOTION FOR RECONSIDERATION
                                               OF THE COURT’S JANUARY 17, 2019 ORDER DENYING UNILOC’S
                                                           ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
 1 F.3d at 1179 (“[T]he strong presumption of access to judicial records applies fully to dispositive
 2 pleadings . . . because the resolution of a dispute on the merits, whether by trial or summary judgment, is
 3 at the heart of the interest in ensuring the ‘public’s understanding of the judicial process.’”) (citations

 4 omitted).
 5          Uniloc’s request to entirely seal an exhibit relating to a Microsoft settlement and license

 6 agreement fares no better. Courts routinely deny requests for blanket secrecy of license agreements. See
 7 Audionics Sys. Inc v. AAMP of Fla. Inc, No. CV 12-10763-MMM, 2013 WL 12129952 at *3 (C.D. Cal.
 8 Dec. 6, 2013) (rejecting request to entirely seal license). Uniloc’s failure to narrow its request “not only
 9 runs afoul of Kamakana, but Civil Local Rule 79-5(a), which states that all sealing requests ‘must be
10 narrowly tailored to seek sealing only of sealable material.’” Mshift, Inc. v. Digital Insight Corp., No. C
11 10-00710 WHA, 2010 WL 2754352 at *2 (N.D. Cal. July 9, 2010). Other than Microsoft’s apparent
12 desire to keep this entire agreement secret, Uniloc offers no basis for withholding every word this
13 document (including the boilerplate provisions it presumably contains). Yet, Microsoft’s interest in
14 secrecy was not compelling enough for it to intervene in this proceeding and articulate any rationale for
15 blanket secrecy itself.

16          Finally, Uniloc asks the Court to redact all of the names of its licensees, even those who do not

17 object to disclosure. See Jacobs Decl., Ex. B at 25-27 (Doc. 168-4). On its face, that request is
18 unjustifiably broad. Uniloc argues that disclosure will put it at a disadvantage in future negotiations, but
19 that generalized assertion cannot justify sealing even to the names of the licensees. See Uniloc Motion to

20 Reconsider at 3-4, 10 (Doc 168-1). Courts regularly order that licensing agreements be filed publicly
21 with only very limited redactions, redactions that do not extend to the identities of licensees. See, e.g.,
22 Autodesk, Inc. v. Alter, No. 16-CV-04722-WHO, 2017 WL 1862505 (N.D. Cal. May 9, 2017). It is not
23 enough that Uniloc wishes to keep its machinations and the extent of its licensing campaign secret. See
24 Kamakana, 447 F.3d at 1179 (9th Cir. 2006) (“The mere fact that the production of records may lead to
25 a litigant's embarrassment, incrimination, or exposure to further litigation will not, without more, compel
26 the court to seal its record.”). Uniloc “bears the burden of overcoming the strong presumption of public
27
                                                          5
28 Case Nos. 3:18-cv-00360-WHA, -               SECOND MOTION OF ELECTRONIC FRONTIER FOUNDATION TO
     00363-WHA, -00365-WHA, -00572-            INTERVENE FOR NOTICE OF MOTION AND SECOND MOTION OF
     WHA                                   ELECTRONIC FRONTIER FOUNDATION TO INTERVENE FOR LIMITED
                                           PURPOSE OF OPPOSING UNILOC’S MOTION FOR RECONSIDERATION
                                              OF THE COURT’S JANUARY 17, 2019 ORDER DENYING UNILOC’S
                                                          ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
 1 access by articulating compelling reasons supported by specific factual findings that outweigh the
 2 general history of access and the public policies favoring disclosure.” MShift, 2010 WL 2754352 at *1.
 3 It has failed to meet that burden for the identities of its licensees. The fact that none of the licensees are

 4 seeking to intervene even though disclosure is possible strongly confirms any reasons they might have
 5 for preferring confidentiality are not compelling.
 6          C.      The Public Right of Access Requires Immediate Access to Court Records that Have
                    Been Unnecessarily Sealed for More than Four Months.
 7
 8          Apple filed its motion to dismiss for lack of standing on October 25, 2018; the court records at

 9 issue have been unnecessarily sealed for more than four months. Uniloc has had ample time and
10 opportunity to articulate and substantiate compelling reasons for continued secrecy, and has failed to do
11 so. The public should not have to wait any longer. The right to access to court proceedings includes the
12 right to timely access. See Associated Press v. Dist. Court, 705 F.2d 1143, 1147 (9th Cir. 1983) (holding
13 that a 48-hour delay in unsealing was improper).
14          The public’s interest in timely access is especially pressing here because these ongoing actions

15 and sealed court records are newsworthy. EFF has reported on the standing dispute and excessive

16 sealing in this case, as well as this Court’s order denying the administrative motions to seal. See Daniel
17 Nazer, Apple Says Patent Troll Case Should Be Dismissed Because [REDACTED] but the Public Should
18 Know Why, EFF Deeplinks (January 9, 2019), https://www.eff.org/deeplinks/2019/01/apple-says-patent-
19 troll-case-should-be-dismissed-because-redacted-public-should; Daniel Nazer, Federal Court Orders

20 That Patent Troll Can’t Hide Its Machinations, EFF Deeplinks (January 18, 2019),
21 https://www.eff.org/deeplinks/2019/01/federal-court-orders-patent-troll-cant-hide-its-machinations.
22 Other media organizations have also reported on this action, the standing dispute, and EFF’s efforts to
23 get public access to related court documents. See EFF Fights Doc Sealing Bid In Apple, Uniloc Patent
24 Row, Law360 (Jan. 10, 2019), https://www.law360.com/articles/1117036/eff-fights-doc-sealing-bid-in-
25 apple-uniloc-patent-row.
26
27
                                                           6
28 Case Nos. 3:18-cv-00360-WHA, -                SECOND MOTION OF ELECTRONIC FRONTIER FOUNDATION TO
     00363-WHA, -00365-WHA, -00572-             INTERVENE FOR NOTICE OF MOTION AND SECOND MOTION OF
     WHA                                    ELECTRONIC FRONTIER FOUNDATION TO INTERVENE FOR LIMITED
                                            PURPOSE OF OPPOSING UNILOC’S MOTION FOR RECONSIDERATION
                                               OF THE COURT’S JANUARY 17, 2019 ORDER DENYING UNILOC’S
                                                           ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
 1          Given the strong presumption of public access and importance of providing timely access to

 2 ongoing court proceedings, EFF respectfully requests that this Court rule as expeditiously as possible on
 3 Uniloc’s remaining sealing requests so that the public’s right of access can finally be vindicated.

 4 IV.      CONCLUSION

 5          For the foregoing reasons, EFF respectfully asks that the Court deny Uniloc’s Motion for

 6 Reconsideration (Doc. 168-1) as set forth above.
 7
 8 Dated: March 11, 2019                                 Respectfully submitted,
 9                                                By:    Alexandra H. Moss
10                                                       Alexandra H. Moss (SBN 302641)
                                                         ELECTRONIC FRONTIER FOUNDATION
11                                                       815 Eddy Street
                                                         San Francisco, CA 94109
12
                                                         Attorney for Intervenor
13                                                       ELECTRONIC FRONTIER FOUNDATION
14
15

16
17
18
19

20
21
22
23
24
25
26
27
                                                        7
28 Case Nos. 3:18-cv-00360-WHA, -              SECOND MOTION OF ELECTRONIC FRONTIER FOUNDATION TO
     00363-WHA, -00365-WHA, -00572-           INTERVENE FOR NOTICE OF MOTION AND SECOND MOTION OF
     WHA                                  ELECTRONIC FRONTIER FOUNDATION TO INTERVENE FOR LIMITED
                                          PURPOSE OF OPPOSING UNILOC’S MOTION FOR RECONSIDERATION
                                             OF THE COURT’S JANUARY 17, 2019 ORDER DENYING UNILOC’S
                                                         ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
